             Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 1 of 21




 1   Stuart C. Gillespie (CO Bar No. 42861) (admitted pro hac vice)
     Alexandra O. Schluntz (MA Bar No. 704320) (admitted pro hac vice)
 2
     EARTHJUSTICE
 3   633 17th Street, Suite 1600
     Denver, CO 80202
 4   (303) 996-9616
     sgillespie@earthjustice.org
 5   aschluntz@earthjustice.org
 6
     Janette K. Brimmer (WA Bar No. 41271) (admitted pro hac vice)
 7   EARTHJUSTICE
     810 Third Avenue, Suite 610
 8   Seattle, WA 98104
     (206) 343-7340
 9   jbrimmer@earthjustice.org
10
     Counsel for Plaintiffs Pascua Yaqui Tribe, Quinault Indian Nation,
11   Menominee Indian Tribe of Wisconsin, Tohono O’odham
     Nation, Fond du Lac Band of Lake Superior Chippewa,
12   and Bad River Band of Lake Superior Chippewa
13                         UNITED STATES DISTRICT COURT
14                     FOR THE DISTRICT OF ARIZONA AT TUCSON

15   Pascua Yaqui Tribe, et al.,
               Plaintiffs,                         Case No. 4:20-cv-00266-RM
16         v.
                                                   Assigned Judge: Rosemary Márquez
17
     United States Environmental Protection
18   Agency, et al.,                               PLAINTIFFS’ MEMORANDUM IN
                Defendants,                        OPPOSITION TO MOTION FOR
19   and                                           VOLUNTARY REMAND WITHOUT
                                                   VACATUR AND MOTION FOR
20   Arizona Rock Products Association, et al.,    ABEYANCE OF BRIEFING
                 Intervenors-Defendants,
21
     and
22
     Chantell Sackett; Michael Sackett,
23               Intervenors-Defendants.
24   ____________________________________
25
26
27
              Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 2 of 21




 1          Plaintiffs Pascua Yaqui Tribe, Quinault Indian Nation, Menominee Indian Tribe of

 2   Wisconsin, Fond du Lac Band of Lake Superior Chippewa, Tohono O’odham Nation,

 3   and Bad River Band of Lake Superior Chippewa (“Tribes”) oppose the Army Corp of

 4   Engineers (“Corps”) and U.S. Environmental Protection Agency’s (“EPA”) (together,

 5   “Agencies”) Motion for Voluntary Remand of the NWPR Without Vacatur and Motion

 6   for Abeyance of Briefing on the 2019 Rule Claims. The Agencies’ request would

 7   severely prejudice the Tribes by allowing the Agencies to escape judicial review, while

 8   continuing to implement the illegal Rule to eliminate long-standing Clean Water Act

 9   protections. Remand must therefore include the usual remedy of vacatur to prevent

10   significant, irreversible harms to the Tribes. Alternatively, the Court should deny the

11   Agencies’ request for remand and instead order the parties to continue with summary

12   judgment briefing on an accelerated schedule, in order to expeditiously resolve

13   fundamental issues of law that will impact any future rulemaking.1 The Court should

14   simultaneously deny the Agencies’ request to delay the litigation by holding part of the

15   case in abeyance.

16                                       BACKGROUND

17          Congress passed the Clean Water Act in 1972 with the stated purpose and goal to

18   “restore and maintain the chemical, physical, and biological integrity of the Nation’s

19   waters.” 33 U.S.C. § 1251(a). In 2017, however, President Trump directed the Agencies

20   to exclude many waterbodies from those protections. Following that directive, the

21   Agencies promulgated two related rules: the Repeal Rule2 and Navigable Waters

22
23   1
       The Tribes have filed a separate motion to accelerate the deadlines for the last two
24   rounds of briefs in the summary judgment briefing schedule.
     2
       Definition of “Waters of the United States”—Recodification of Pre-Existing Rules, 84
25   Fed. Reg. 56,626 (Oct. 22, 2019).

26
27                                                1
                Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 3 of 21




 1   Protection Rule (“Navigable Waters Rule” or “Rule”).3

 2            The Agencies have applied and continue to apply the Rule at a record-setting pace,

 3   excluding entire categories of waters from Clean Water Act protections against pollution

 4   or destruction. The Agencies themselves identify at least 333 projects nationwide that

 5   are no longer subject to Clean Water Act protections as a result of the Rule. ECF No. 72,

 6   Exs. 1 & 2 ¶ 15.

 7            The Tribes challenged the Rule as contrary to the text, purpose, and structure of

 8   the Clean Water Act, as explained by the Supreme Court in Rapanos v. United States,

 9   547 U.S. 715, 768 (2006) (Kennedy, J., concurring). See ECF No. 48, Pls.’ Mem. Supp.

10   Summ. J., at 16–26. The Tribes also demonstrated that the Rules are arbitrary and

11   capricious due to the Agencies’ failure to conduct a thorough, reasoned rulemaking based

12   on sound science, an assertion with which the Agencies now agree. Id. at 26–45; ECF

13   No. 72 Exs. 1 & 2 ¶¶ 12–14. The Tribes requested vacatur of the Rules to prevent

14   significant harm to their interests and the Nation’s waters. Id.

15            The Agencies attempted to hold the case in abeyance while they implemented the

16   Rule to the Tribes’ detriment, an attempt the Court rejected. See ECF. No. 32, Order

17   Denying Abeyance. Now that the Tribes have filed their opening motion for summary

18   judgment, the Agencies acknowledge “substantial and legitimate concerns” with the

19   Navigable Waters Rule. ECF No. 72 Exs. 1 & 2 ¶ 13. They further admit that the Rule

20   has caused and is causing “significant, ongoing and irreversible environmental damage”

21   to the Tribes and Nation’s waters. Email from Karen Gude, EPA (June 9, 2021),

22   Gillespie Decl. Ex. A. Yet, the Agencies provide no commitment or timeline for

23   remedying these harms. Instead, they ask this Court to dismiss the Tribes’ challenge to

24
     3
25       The Navigable Waters Protection Rule, 85 Fed. Reg. 22,250 (Apr. 21, 2020).

26
27                                                  2
              Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 4 of 21




 1   the Rule and to leave the admittedly harmful Rule in place indefinitely by granting the

 2   extraordinary relief of remand without vacatur. That request is but another effort to

 3   circumvent judicial review by allowing the Agencies to continue widely implementing

 4   the Rule while denying the Tribes the opportunity to seek relief in this Court. Such a

 5   result is contrary to law and would irreversibly harm the Tribes’ environmental and

 6   cultural interests.

 7          Instead, the Court should vacate the Rule on remand, as the Agencies have not met

 8   their burden to show that “equity demands” leaving the rule in place. In the alternative, if

 9   the Court declines to vacate the Rule, it should deny remand altogether and address the

10   fundamental statutory interpretation questions at issue in this case.

11                               ARGUMENT
     I.     VACATUR IS THE APPROPRIATE REMEDY BECAUSE THE
12          AGENCIES FAIL BOTH PRONGS OF THE TEST FOR REMAND
            WITHOUT VACATUR.
13
            Remand without vacatur is an unusual and disfavored remedy, ordered “only in
14
     ‘limited circumstances.’” Pollinator Stewardship Council v. EPA, 806 F.3d 520, 532
15
     (9th Cir. 2015) (quoting Cal. Cmties. Against Toxics v. EPA, 688 F.3d 989, 994 (9th Cir.
16
     2012)). Remands, including voluntary remands, are typically accompanied by vacatur of
17
     the challenged rule; courts only leave agency actions in place “when equity demands.”
18
     Cal. Cmties. Against Toxics, 688 F.3d at 992 (quoting Idaho Farm Bureau Fed’n v.
19
     Babbitt, 58 F.3d 1392, 1405 (9th Cir. 1995)); see also ASSE Int’l, Inc. v. Kerry, 182 F.
20
     Supp. 3d 1059, 1064 (C.D. Cal. 2016). Because vacatur is the “ordinary remedy,” the
21
     Agencies “bear[] the burden of demonstrating vacatur is inappropriate.” Nw. Env’t
22
     Advocates v. EPA, No. 3:12-cv-01751-AC, 2018 WL 6524161, at *3 (D. Or. 2018); see
23
     also Ctr. for Env’t Health v. Vilsack, No. 15-cv-01690-JSC, 2016 WL 3383954, at *13
24
     (N.D. Cal. June 20, 2016) (“[G]iven that vacatur is the presumptive remedy for a . . .
25
26
27                                                 3
              Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 5 of 21




 1   violation such as this, it is Defendants’ burden to show that vacatur is unwarranted.”).

 2          When weighing the equities of leaving a challenged rule in place while an agency

 3   reconsiders, Ninth Circuit courts follow the two-part standard described in Allied-Signal,

 4   Inc. v. U.S. Nuclear Regulatory Commission, 988 F.2d 146 (D.C. Cir. 1993). The Allied-

 5   Signal test evaluates both (1) the seriousness of the agency’s errors, and (2) the potential

 6   disruptive consequences of vacatur. Cal. Cmties. Against Toxics, 688 F.3d at 992 (citing

 7   Allied-Signal, 988 F.2d at 150–51). In other words, “courts may decline to vacate agency

 8   decisions when vacatur would cause serious and irremediable harms that significantly

 9   outweigh the magnitude of the agency’s error.” League of Wilderness Def./Blue

10   Mountains Biodiversity Project v. U.S. Forest Serv., No. 3:10-CV-01397-SI, 2012 WL

11   13042847, at *2 (D. Or. 2012).

12          Here, the Agencies fail to meet the standard for remand without vacatur. In fact,

13   the Agencies have not even attempted to meet their burden to show that the Rule should

14   be left in place. See ECF No. 72, Defs.’ Mot. Vol. Remand, at 9 (mentioning test for

15   vacatur without applying it). Rather, both Allied-Signal factors strongly support the

16   ordinary remedy of vacatur due to the Rule’s serious flaws and the irreparable harm to

17   the Tribes caused by its ongoing implementation, facts the Agencies have acknowledged.

18          A.     The Agencies Admit Their Serious Errors Will Likely Result In A
                   Different Outcome On Remand.
19
            The seriousness of an agency’s errors turns on “the extent of doubt whether the
20
     agency chose correctly.” Allied-Signal, 988 F.2d at 150 (quoting Int’l Union, United
21
     Mine Workers of Am. v. Fed. Mine Safety and Health Admin., 9203 F.2d 960, 967 (D.C.
22
     Cir. 1990)). In other words, if the agency is likely to be able to justify its decision on
23
     remand, the errors were likely not serious and vacatur may not be appropriate. See id. at
24
     150–51. But if the outcome of a rule is likely to change on remand, vacatur is warranted
25
26
27                                                 4
              Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 6 of 21




 1   to address the agency’s serious errors while the agency reconsiders. Id.; see also

 2   Pollinator Stewardship Council, 806 F.3d at 532.

 3          Here, the Agencies committed a number of serious errors that are likely to change

 4   the outcome on remand. Indeed, the Agencies do not dispute the seriousness of these

 5   errors: the Agencies have acknowledged “substantial and legitimate concerns” with the

 6   Rule. ECF No. 72 at 11 (quoting SKF USA Inc. v. United States, 254 F.3d 1022, 1029

 7   (Fed. Cir. 2001)).

 8          First, the Navigable Waters Rule violates the Clean Water Act because the Rule is

 9   inconsistent with the text, purpose, and structure of the Act, as explained in Justice

10   Kennedy’s controlling opinion in Rapanos. See ECF No. 48 at 16–26.

11          Second, the Agencies failed to consider undisputed science, including findings of

12   their own experts demonstrating that the Rule is contrary to the purpose of the Clean

13   Water Act. Id. at 26–32. The Agencies admit “significant concerns . . . about the

14   sufficiency of the agencies’ consideration of the effects of the [Rule] on the chemical,

15   physical, and biological integrity of the nation’s waters.” ECF No. 72, Exs. 1 & 2 ¶ 14.

16   In fact, the Agencies go even further and essentially admit that the Rule did not properly

17   consider the connectivity of ephemeral streams to downstream waters. Id. (“[A]gencies

18   are concerned that the [Rule] did not look closely enough at the effect ephemeral waters

19   have on traditional navigable waters . . . .”); see also ECF No. 48 at 27–29 (arguing that

20   the Agencies unlawfully ignored the Science Report when considering ephemeral

21   streams).

22          Third, the Agencies failed to acknowledge and explain their change in position—a

23   change that conflicts with the Agencies’ own earlier findings. ECF No. 48 at 32–34.

24          Fourth, the Rule is internally inconsistent, and its treatment of ephemeral streams

25
26
27                                                 5
              Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 7 of 21




 1   and wetlands is irrational. Id. at 34–37.

 2          Fifth, the Agencies contravened their own guidance by failing to analyze the

 3   environmental justice implications of the Rule. Id. at 37–40.

 4          Finally, the Rule’s waste treatment exclusion violates the Clean Water Act. Id. at

 5   40–45. As a result of these errors, the Rule is arbitrary, capricious, and contrary to law.

 6          These serious errors go far beyond “mere technical or procedural formalities that

 7   the [Agencies] can easily cure.” Klamath-Siskiyou Wildlands Ctr. v. Nat’l Oceanic &

 8   Atmospheric Admin. Nat’l Marine Fisheries Serv., 109 F. Supp. 3d 1238, 1244 (N.D. Cal.

 9   2015). Rather, the Agencies’ errors go to the very core of the Rule, “contravening the

10   purposes of the statute in question”—the Clean Water Act. Or. Nat. Desert Ass’n v.

11   Zinke, 250 F. Supp. 3d 773, 774 (D. Or. 2017). These “fundamental flaws . . . make it

12   unlikely that the same rule would be adopted on remand.” Pollinator Stewardship

13   Council, 806 F.3d at 532; see also North Carolina v. EPA, 531 F.3d 896, 929–30 (D.C.

14   Cir. 2008) (vacating rule upon remand given agency’s “fundamentally flawed”

15   approach). In fact, the text, purpose, and structure of the Clean Water Act foreclose the

16   Agencies from adopting the Rule’s categorical exclusion of ephemeral streams. ECF No.

17   48 at 16–20. The Agencies are thus highly unlikely to be able to supply “better

18   reasoning” on remand such that the “same rule would be adopted.” Pollinator

19   Stewardship Council, 806 F.3d at 532. Having acknowledged serious problems with the

20   Rule, the Agencies intend to replace the Rule, ECF No. 72 at 11, effectively admitting

21   there is no “serious possibility that [they] will be able to substantiate [their] decision on

22   remand.” Allied-Signal, 988 F.2d at 151. In light of the numerous, substantial issues

23   with the Rule, as well as the Agencies’ stated intentions, the outcome is virtually certain

24
25
26
27                                                  6
              Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 8 of 21




 1   to change on remand. The seriousness of the Agencies’ errors weighs heavily in favor of

 2   vacating the Rule.

 3          B.     Remand Without Vacatur Would Cause Significant Disruptive
                   Consequences, Including Irreparable Harm to the Tribes.
 4
 5          A remand without vacatur is only appropriate if the “disruptive consequences of

 6   an interim change” justify leaving a rule temporarily in place while the agency

 7   reconsiders it. Allied-Signal, 988 F.2d at 150–51. That is not the case here. Allowing

 8   the Agencies to continue implementing the Rule would both (1) result in extensive

 9   environmental harms and (2) create legal turmoil. By contrast, vacating the Rule would

10   not cause significant disruptions and would ensure against irreparable harm to the Tribes.

11   Because vacatur would result in far fewer disruptions than leaving the Rule in effect, the

12   Court should take the ordinary course of vacating the Rule.

13                 1.     The rule will continue to cause extensive, irreversible damage to
                          environmental and cultural resources.
14
            In weighing the consequences of remand with or without vacatur, courts favor the
15
     remedy that avoids environmental destruction. See, e.g., Pollinator Stewardship Council,
16
     806 F.3d at 532 (vacating a challenged rule where leaving the rule in place “risks more
17
     potential environmental harm than vacating it”); Idaho Farm Bureau Fed’n, 58 F.3d at
18
     1405–06 (choosing not to vacate because vacatur would risk potential extinction of a
19
     snail); Cal. Cmties. Against Toxics, 688 F.3d at 994 (choosing not to vacate because
20
     vacatur could lead to air pollution). Here, vacatur is the only option that avoids
21
     devastating environmental harms due to the loss of Clean Water Act protections.
22
            Without vacatur, the Rule will continue to harm the Tribes’ environmental and
23
     cultural interests given the Agencies’ active, ongoing efforts to implement the Rule and
24
     unlawfully eliminate Clean Water Act protections. In implementing the Rule, the
25
26
27                                                7
              Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 9 of 21




 1   Agencies have stripped long-standing protections for waters of the United States and

 2   revised jurisdictional determinations to allow projects to proceed without Clean Water

 3   Act permits. For example, the Corps relied on the Rule to revoke Clean Water Act

 4   jurisdiction over the waters on the Rosemont Mine site in the Santa Rita Mountains of

 5   southern Arizona. See ECF No. 31, 2d Not. Supp. Info. That reversal—fast-tracked by

 6   the Agencies without tribal consultation, see ECF No. 48.1, Nunez Decl. ¶ 26—violates

 7   the Clean Water Act and threatens irreparable harm to the Tohono O’odham Nation and

 8   Pascua Yaqui Tribe, who have relied on the sites’ life-giving waters for thousands of

 9   years. ECF No. 26.1, Nunez Decl. ¶¶ 8–11. Not only are the environmental harms

10   severe and irreversible, but the legal impacts are long-lasting as well. Jurisdictional

11   determinations, like the one issued for the Rosemont site, are valid for five years. ECF

12   No. 31.1, 2d Not. Supp. Info. Ex. 1, at 2. Vacatur is necessary to safeguard against the

13   irreparable harms caused by the Rule.

14          Rosemont is far from the only example of the Corps’ efforts to apply the Rule in

15   order to eliminate Clean Water Act protections. The Agencies concede that at least 333

16   projects would have been subject to Section 404 permitting requirements prior to the

17   Rule’s promulgation, but no longer are. ECF No. 72, Exs. 1 & 2 ¶ 15. That number is

18   likely a significant underestimate that does not reflect “the full universe of projects” that

19   have lost protections under the Rule, because many project proponents may not bother

20   seeking a jurisdictional determination for newly excluded waters. Id. Of the individual

21   water resources for which the Corp made approved jurisdictional determinations under

22   the Rule, a staggering 76% were found to be non-jurisdictional—that is, the Corps denied

23   them the protections of the Clean Water Act for all time should the project proceed. Id.

24   Of more than 1,500 streams assessed in New Mexico and Arizona, “nearly every one has

25
26
27                                                 8
             Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 10 of 21




 1   been found to be a non-jurisdictional ephemeral resource,”—i.e., unprotected—“which is

 2   very different from the status of the streams as assessed under both the Clean Water Rule

 3   and the pre-2015 regulatory regime.” Id. ¶ 16.

 4         Acknowledging the severity of these numbers, EPA additionally confesses that the

 5   Rule “is causing significant, ongoing and irreversible environmental damage.” Gillespie

 6   Decl., Ex. A. The water resources that have been stripped of protections—many of

 7   which are ephemeral streams and non-adjacent wetlands, such as those at risk from the

 8   Rosemont Mine and the PolyMet mine upstream of the Fond du Lac tribe—are at serious

 9   risk of “cascading and cumulative downstream effects” while the Rule remains in effect.

10   ECF No. 72, Exs. 1 & 2 ¶ 20; see also ECF No. 48 at 22–24, 27–28.

11         Worse yet, the Agencies estimate that the Rule’s harms are even greater than the

12   already-extensive harms previously anticipated by the Agencies when the Rule was

13   promulgated. ECF No. 72, Ex. 1 & 2 ¶ 15. These harms are particularly severe for the

14   Tribes due to the profound spiritual importance of water to their cultures. See ECF Nos.

15   48.1–48.5, Nunez, Howes, James, Reiter, & Vega Decls. While the Rule is in place, the

16   harm will accumulate. Given these severe, environmental harms, the Agencies have not

17   shown that the unusual remedy of remand without vacatur is warranted.

18                2.     Leaving the rule in effect will cause legal turmoil, while vacatur
                         will not cause significant regulatory disruption.
19
           Beyond grave environmental harm, leaving the Rule in place would also result in
20
     increased legal disruptions. Remand without vacatur would leave the Agencies subject to
21
     the Rule and tasked with continuing to implement it—all while the current administration
22
     acknowledges that the Rule is not based upon sound science and is riddled with errors.
23
     That outcome is untenable as it would lead to suspect and possibly unsupportable
24
     regulatory decisions with serious environmental consequences. That is bad for all
25
26
27                                               9
             Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 11 of 21




 1   involved. In addition, the Agencies have offered no timeline for a new rulemaking—the

 2   Rule could remain in effect for several years while the administration reconsiders the

 3   Rule on remand. See infra pp. 13–14.

 4          In contrast, vacatur of the Rule would return the regulatory framework to the

 5   regime set forth in the pre-2015 regulations.4 This “familiar, if imperfect” regime

 6   governed the definition of waters of the United States for decades. In re EPA, 803 F.3d

 7   804, 808 (6th Cir. 2015), vacated sub nom. In re U.S. Dep’t of Def., 713 F. App’x 489

 8   (6th Cir. 2018). As a result, federal agencies have extensive experience implementing the

 9   pre-2015 regulations and years of experience with the 2008 Rapanos Guidance. The

10   Agencies would not therefore experience significant disruptions and projects would not

11   suffer significant delays by reverting to the pre-2015 rules that have controlled Clean

12   Water Act jurisdiction for at least 30 of the last 35 years.

13          Returning to that status quo would therefore result in the least disruption for

14   agencies, industry, and the courts, while mitigating the environmental harm caused by the

15   Rule. See Cal. by & Through Becerra v. Azar, 501 F. Supp. 3d 830, 843 (N.D. Cal.

16   2020) (“[V]acating the agency’s action simply preserves a status quo that has existed

17   since at least the early 1990’s while the agency takes the time it needs to give proper

18   consideration to the matter.”); see also Burke v. Coggins, 2021 WL 638796, at *10

19   (D.D.C. Feb. 18, 2021) (“[R]eturn to the status quo causes little or no disruption.”).

20          By contrast, the Agencies fail to demonstrate that vacatur would result in such

21
22   4
      The pre-2015 rules were promulgated in 1986. Their application was informed through
     guidance developed by the Agencies after the Rapanos decision. The Obama
23   Administration Clean Water Rule, 80 Fed. Reg. 37,054 (June 29, 2015), took effect in
24   2015 and while immediately stayed in some jurisdictions (allowing the pre-2015 rule to
     continue to control), it was in effect in other states until its full repeal in 2019. From
25   2019 to 2020, the 2015 rules again applied.

26
27                                                 10
             Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 12 of 21




 1   “serious and irremediable harms that [they] significantly outweigh the magnitude of the

 2   [Agencies’] error.” Klamath-Siskiyou Wildlands Ctr., 109 F. Supp. 3d at 1242 (citation

 3   omitted). Instead, the Agencies argue that remand without vacatur would result in few

 4   disruptions because letting the administrative process “run its course” would protect the

 5   Agencies’ decision-making process from “judicial interference.” ECF No. 72 at 12

 6   (quoting Am. Petroleum Inst. v. EPA, 683 F.3d 382, 386–87 (D.C. Cir. 2012)). But the

 7   Agencies’ concerns about “judicial interference” are misplaced. Vacating and remanding

 8   the Rule “does not dictate how the agency should comply with the law in the future.

 9   Rather, it leaves to the agency the discretion of how to appropriately proceed . . . .”

10   League of Wilderness Defs./Blue Mountains Biodiversity Project v. Pena, No. 3:12-cv-

11   02271-HZ, 2015 WL 1567444, at *5 (D. Or. Apr. 6, 2015). The Court would thus not be

12   interfering with the Agencies’ process; the Agencies would be free to revisit the analysis

13   underpinning the Rule and correct the numerous underlying problems.

14          Furthermore, the Agencies’ argument is insufficient to justify departing from the

15   ordinary remedy of remand with vacatur. The Agencies have not given any “indication

16   that [they] . . . or anyone else would be seriously harmed or disrupted” if the Rule were

17   vacated. ASSE Int’l, Inc., 182 F. Supp. 3d at 1065. Even if vacatur resulted in some

18   additional burden to the Agencies or delay to projects (an inaccurate proposition, as

19   explained above), such “possible procedural difficulties” do not “warrant departure from

20   the default of vacatur.” AquAlliance v. U.S. Bureau of Reclamation, 312 F. Supp. 3d 878,

21   882 (E.D. Cal. 2018). The Court should therefore remand and vacate the Rule to ensure

22   that waters of the United States are protected while the Agencies revisit the Rule.

23
24
25
26
27                                                11
             Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 13 of 21




     II.    IN THE ALTERNATIVE, THE COURT SHOULD DENY THE
 1          AGENCIES’ MOTION TO REMAND AND ADDRESS THE MERITS.
 2          A.     The Court Has Discretion To Deny The Remand Request.

 3          Courts have broad discretion to deny an agency’s remand request when the legal

 4   issue concerns an issue of statutory interpretation: discretion to deny remand applies if

 5   “the agency is either compelled or forbidden by the governing statute to reach a different

 6   result” than the challenged decision. SKF USA, 254 F.3d at 1029; see also N. Coast

 7   Rivers All. v. U.S. Dep’t of the Interior, No. 1:16-cv-00307-LJO-MJS, 2016 WL

 8   8673038, at *3 (E.D. Cal. Dec. 16, 2016) (“Courts in [the Ninth Circuit] generally look to

 9   the Federal Circuit’s decision in SKF USA for guidance when reviewing requests for

10   voluntary remand.”).

11          Here, the Court has discretion to deny a remand because the Agencies are

12   compelled by the Clean Water Act to reach a different result than the Rule. See SKF

13   USA, 254 F.3d at 1029. The Navigable Waters Rule unlawfully contravenes the Clean

14   Water Act. See ECF No. 48 at 16–26. The Rule utilizes a test invented by Justice

15   Scalia—a test that a majority of Supreme Court justices rejected as “inconsistent with the

16   [Clean Water] Act’s text, structure, and purpose.” Rapanos, 547 U.S. at 776 (Kennedy,

17   J., concurring); see id. at 800 (Stevens, J., dissenting). As Justice Kennedy explained,

18   while Congress “could draw a line to exclude irregular waterways,” as the Rule did by

19   excluding, for example, ephemeral streams, “nothing in the statute suggests [Congress]

20   has done so.” Id. at 770. Rather, Congress took “[q]uite the opposite” approach. Id.

21   The four-justice dissent also rejected Justice Scalia’s test as a “statutory invention”

22   lacking “support in the language and purposes of the Act or in our cases interpreting it.”

23   Id. at 800–04 (Stevens, J., dissenting) (quoting id. at 768 (Kennedy, J., concurring)).

24          Because a majority of the Supreme Court has rejected the Rule’s “relatively

25
26
27                                                12
             Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 14 of 21




 1   permanent waters” test, this case presents a situation where the Agencies are “compelled

 2   . . . by the governing statute to reach a different result.” SKF USA, 254 F.3d at 1029.

 3   The Court thus has discretion to deny voluntary remand and instead proceed to the merits

 4   on summary judgment.

 5          B.     Denial Of The Remand Would Offer Legal Certainty And Avoid
                   Undue Prejudice To The Tribes.
 6
            Given the Court’s discretion in this matter, denial of voluntary remand is entirely
 7
     appropriate. First, by continuing with summary judgment, the Agencies will benefit from
 8
     the Court’s reasoning as they proceed with a new rulemaking. See Wagner v. Principi,
 9
     370 F.3d 1089, 1092–97 (Fed. Cir. 2004) (exercising discretion to reach the merits of a
10
     statutory interpretation issue, rather than granting a voluntary remand). Rather than
11
     potentially committing the same legal errors that underpin the Navigable Waters Rule,
12
     the Agencies would be able to craft a new rule grounded in this Court’s legal analysis.
13
            Second, as explained in detail above, denial of the remand without vacatur is
14
     necessary to avoid undue prejudice to the Tribes. See, e.g., Util. Solid Waste Activities
15
     Grp. v. EPA, 901 F.3d 414, 436 (D.C. Cir. 2018) (denying voluntary remand where
16
     remand would prejudice environmental petitioners); FBME Bank Ltd. v. Lew, 142 F.
17
     Supp. 3d 70, 73–75 (D.D.C. 2015) (granting voluntary remand where injunction against
18
     the challenged rule would remain in place, thus minimizing prejudice); Nat. Res. Def.
19
     Council v. Norton, No. 1:05-CV-01207 OWW LJO, 2007 WL 14283, at *5, *12 (E.D.
20
     Cal. Jan. 3, 2007) (taking judicial notice of unpublished order “refus[ing] to authorize a
21
     voluntary remand where the agency refused to withdraw its [action]”). As explained,
22
     agencies can take years on remand to replace unlawful rules, and here the Agencies have
23
     not offered a concrete timeline for their efforts on remand. Cf. Util. Solid Waste
24
     Activities Grp., 901 F.3d at 437 (concluding that EPA had satisfied a requirement for
25
26
27                                               13
             Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 15 of 21




 1   remand where EPA had submitted a proposed timeline for reconsideration to the court).

 2   EPA includes the new rulemaking in its “Long-Term” agenda5—meaning that the

 3   Agencies do not “expect to have a regulatory action within . . . 12 months.”6 Without

 4   vacatur, a remand would lock in years’ worth of future damage to environmental and

 5   cultural resources across the country.

 6          The Agencies claim that remand would not prejudice the Tribes because of the

 7   possibility that a new rulemaking might address the Tribes’ claims. ECF No. 72 at 14–

 8   15. But a new rulemaking would do nothing to address the ongoing, severe harms caused

 9   by the Rule in the interim, including the jurisdictional determinations made under the

10   Rule such as for the Rosemont Mine. Instead, remand would allow these decisions to

11   remain in place, eliminating critical Clean Water Act protections. Further, it is far from

12   assured that a new administrative process would resolve the parties’ concerns. Remand

13   without vacatur would prejudice the Tribes by causing immeasurable permanent damage

14   to their environmental and cultural interests while simultaneously jettisoning the Tribes’

15   opportunity for relief and leaving their futures uncertain. The Court should deny the

16   Agencies’ request for remand and order the Agencies to continue with summary

17   judgment briefing for both Rules.

18          C.     The Agencies’ Other Arguments Are Equally Unconvincing.

19          In support of their motion, the Agencies argue, wrongly, that remand without

20   5
       See Office of Info. & Regul. Affairs, View Rule – Revised Definition of “Waters of the
21   Untied States,”
     https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=202104&RIN=2040-AG13
22   (last visited June 24, 2021) (listing “Agenda Stage” as “Long-Term Actions” and noting
     that the “Timetable” is “To Be Determined”).
23   6
       Office of Info. & Regul. Affairs, Spring 2021 Unified Agenda of Federal Regulatory
24   and Deregulatory Actions,
     https://www.reginfo.gov/public/do/eAgendaHistory?operation=OPERATION_GET_PU
25   BLICATION&showStage=longterm&currentPubId=202104 (last visited June 24, 2021).

26
27                                               14
             Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 16 of 21




 1   vacatur will promote “jurisprudential interests.” ECF No. 72 at 12. For example, they

 2   state their preference to “avoid tak[ing] positions on merits questions.” Id. at 2. But the

 3   Agencies have already taken a public position on the substantial problems with the

 4   Navigable Waters Rule, expressing “significant concerns” that they did not sufficiently

 5   consider the Rule’s effects on “the integrity of the nation’s waters.” Id. Exs. 1 & 2 ¶ 14.

 6   In fact, the Agencies acknowledge that their decision-making process was deficient: they

 7   “explicitly and definitively . . . did not rely on agency documents in the record that

 8   provided some limited assessment of the effects of the rule on water quality.” Id. ¶ 12.

 9   The Agencies additionally express “substantial and legitimate concerns” about whether

10   the Rule adequately considered the Clean Water Act’s statutory goals. Id. ¶ 13 (citing

11   Cnty. of Maui, Haw. v. Haw. Wildlife Fund, 140 S. Ct. 1462, 1468-69 (2020)). In light of

12   these admissions, the Agencies cannot now turn to the Court and proclaim that they

13   would like to avoid taking a position on the Rule, all while continuing to implement its

14   unlawful provisions. Further, if litigation in this case continues, the Agencies can simply

15   choose not to defend the Rule due to its numerous errors.

16          The Agencies also claim that, because they do not wish to defend the Rule, forcing

17   them to litigate this case would waste Agency resources and affect judicial economy.

18   ECF No. 72 at 14. But these concerns cannot override the reality that the Agencies seek

19   to continue implementing the Rule while they conduct their review at their leisure (all

20   while offering no assurances about the timing or substance of a potential new rule). The

21   Agencies cannot “‘have it both ways,’ by being permitted to operate under the challenged

22   [agency action] while maintaining that all litigation regarding [the action] should cease.”

23   Nat. Res. Def. Council, No. 1:05-CV-01207 OWW LJO, 2007 WL 14283, at *12.

24   Litigating this case would not “wast[e] the courts’ and the parties’ resources,” as the

25
26
27                                                15
             Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 17 of 21




 1   Agencies suggest. ECF No. 72 at 14 (quoting Util. Solid Waste Activities Grp., 901 F.3d

 2   at 436). Quite the opposite: litigating this case would fulfill the Court’s fundamental

 3   purpose by safeguarding the Tribes’ avenue for protecting their interests from the

 4   irreparable harm that is certain to occur if the Rule is remanded without vacatur.7

 5   III.   THE COURT SHOULD DENY THE AGENCIES’ ABEYANCE REQUEST.

 6          The Agencies have requested that the Court hold briefing on the Repeal Rule in

 7   abeyance while the Court considers their remand motion. The Court should deny the

 8   Agencies’ requested stay, which would cause harm to the Tribes, would not avoid

 9   hardship to the Agencies, and would not contribute to judicial economy.

10          A stay would harm the Tribes by delaying resolution of the Tribes’ claims while

11   the Rules remain in force across the country, contributing to irreparable environmental

12   and cultural resource damage. See supra pp. 7–9. In light of these severe harms,

13   Agencies must “make out a clear case of hardship or inequity in being required to go

14   forward.” Landis v. N. Am. Co., 299 U.S. 248, 255 (1936).

15          The Agencies have failed to meet their burden. The Agencies argue that, without

16   a stay, they will be forced to “pre-judge” issues that will be reconsidered through a

17   potential new rulemaking. ECF No. 72 at 16. Yet the Agencies ask only for a stay of

18   briefing for the Repeal Rule—not for the Navigable Waters Rule. Pausing briefing on

19   one rule while briefing continues for the other would not avoid hardships for the

20
21
     7
       If the Court remands the Rule, the entire Rule must be remanded, contrary to
22   suggestions by the Sacketts. Even where plaintiffs challenge “only discrete portions” of a
     rule, if the rule is “one, integral action,” all of its components “must stand or fall
23   together.” Wood v. Betlack, No. CV-12-08098-PCT-DGC, 2012 WL 4762466, at *5 (D.
24   Ariz. Oct. 5, 2012) (quoting North Carolina, 531 F.3d at 929). Here, the Tribes
     challenge the entire Rule and the Repeal Rule (which constitute a single, integral agency
25   action)—not just discrete portions.

26
27                                               16
             Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 18 of 21




 1   Agencies or promote judicial economy.8 In addition, briefing on the Rules must continue

 2   on the same schedule because the Rules were promulgated as part of a single, unified

 3   effort to rollback Clean Water Act Protections. See ECF No. 48 at 46–47.

 4          The Agencies’ expressed desire to avoid the hardship of briefing is further

 5   undercut by their own delay. The Agencies first announced their plans to reconsider the

 6   Navigable Waters Rule on June 9.9 That same day, the Agencies filed a motion for

 7   voluntary remand in the District of Massachusetts. See Defs.’ Mem. Law Supp. Mot.

 8   Vol. Remand, ECF No. 113, Conservation Law Found. v. EPA, No. 20-cv-10820-DPW

 9   (D. Mass. June 9, 2021). The declarations filed in this case are exact replicas and the

10   Motion bears heavy similarities to the filing in Massachusetts. The Agencies could have

11   promptly moved for remand more than three weeks ago, thereby allowing time for the

12   Court to address the issues prior to briefing. Rather than rewarding the Agencies for

13   delay, the Court should deny the Agencies’ request for abeyance.

14                                        CONCLUSION

15          The Court should again reject the Agencies’ attempts to delay this case. See ECF.

16   No. 32. To ensure that the Agencies do not preclude judicial review of a rule that they

17   are actively applying, the Court should vacate and remand the Rule. Alternatively, if the

18   Court does not vacate the Rule, it should deny remand and order the parties to proceed

19   with summary judgment briefing for both the Repeal and the Navigable Waters Rules.

20   Finally, the Court should deny an abeyance on briefing for the Repeal Rule.

21
22   8
       This Court has already denied the Agencies’ attempt to bifurcate briefing on the Rules,
     which would have disserved judicial economy and hamstrung this Court’s review. See
23   ECF No. 19 at 3–7. Instead, the Court consolidated briefing of both Rules. ECF No. 20.
     9
24     Press Release, Env’t Prot. Agency, EPA, Army Announce Intent to Revise Definition of
     WOTUS (June 9, 2021), https://www.epa.gov/newsreleases/epa-army-announce-intent-
25   revise-definition-wotus.

26
27                                               17
           Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 19 of 21




 1   DATED: July 9, 2021                     s/ Janette K. Brimmer
                                             Janette K. Brimmer, WSBA # 41271
 2
                                             EARTHJUSTICE
 3                                           810 Third Avenue, Suite 610
                                             Seattle, WA 98104
 4                                           (206) 343-7340
                                             jbrimmer@earthjustice.org
 5
 6                                           Stuart C. Gillespie, CO # 42861
                                             Alexandra O. Schluntz, MA # 704320
 7                                           EARTHJUSTICE
                                             633 17th Street, Suite 1600
 8                                           Denver, CO 80202
                                             (303) 996-9616
 9                                           sgillespie@earthjustice.org
10                                           aschluntz@earthjustice.org

11                                           Counsel for Pascua Yaqui Tribe,
                                             Quinault Indian Nation, Fond du Lac
12                                           Band of Lake Superior Chippewa,
                                             Menominee Indian Tribe of Wisconsin,
13                                           Tohono O’odham Nation, and Bad River
14                                           Band of Lake Superior Chippewa

15
16
17
18
19
20
21
22
23
24
25
26
27                                      18
             Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 20 of 21




                                  CERTIFICATE OF SERVICE
 1
            I hereby certify that on this 9th day of July, 2021, I electronically filed the
 2

 3   foregoing PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO MOTION FOR

 4   VOLUNTARY REMAND WITHOUT VACATUR AND MOTION FOR
 5   ABEYANCE OF BRIEFING with the Clerk of the District Court using the CM/ECF
 6
     system, which will send notice of this filing by e-mail to all counsel of record.
 7
     Daniel Pinkston, CO #11423
 8   999 18th Street,
     South Terrace, Suite 370,
 9   Denver, CO 80202
10   daniel.pinkston@usdoj.gov
     Phone: (303) 844-1804
11   Facsimile: (303) 844-1350

12   Attorney for Defendants
13   Bradley J. Glass (022463)
14   Stuart S. Kimball (026681)
     GALLAGHER & KENNEDY, P.A.
15   2575 East Camelback Road
     Phoenix, Arizona 85016-9225
16   brad.glass@gknet.com
     stuart.kimball@gknet.com
17
     Phone: (602) 530-8000
18   Facsimile: (602) 530-8500

19   Attorneys for Intervenors-Defendants
     Arizona Rock Products Association, et al.
20
     JAMES M. MANLEY, Ariz. Bar. No. 031820
21
     Pacific Legal Foundation
22   3241 E Shea Boulevard, # 108
     Phoenix, Arizona 85028
23   jmanley@pacificlegal.org
     Telephone: (916) 419-7111
24   Facsimile: (916) 419-7747
25
26
27                                                 19
            Case 4:20-cv-00266-RM Document 74 Filed 07/09/21 Page 21 of 21




 1   ANTHONY L. FRANÇOIS, Cal. Bar. No. 184100*
     CHARLES T. YATES, Cal. Bar No. 327704*
 2
     Pacific Legal Foundation
 3   930 G Street
     Sacramento, California 95814
 4   afrancois@pacificlegal.org
     cyates@pacificlegal.org
 5   Telephone: (916) 419-7111
 6   Facsimile: (916) 419-7747

 7   Attorneys for Intervenors-Defendants
     Chantell and Michael Sackett
 8
                                            s/ Janette K. Brimmer
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                            20
